118 F.3d 1574
Richard T. Althaus, Cheryl Renee Althaus, o/b/o Nicole L. Althausv.Municipality of Mt. Lebanon, Pennsylvania, Mt. LebanonSchool Teacher, Mary Eichinger, Mt. Lebanon Police Officer,Magee-Women's Hospital, Constance Lappa, M.S.W., Children'sHospital of Pittsburgh, Susan Nathan, Ph.D, County ofAllegheny, Peter Kempton, Allegheny County Detective, DavidFuchs, Allegheny County Detective, Allegheny County Childrenand Youth Services, Allegeheny County
NO. 96-3218
United States Court of Appeals,Third Circuit.
June 12, 1997

Appeal From:  W.D.Pa. ,No.92cv02435 ,
Lancaster, J.


1
Affirmed.